Mr. Chief Justice Hernández
delivered the opinion of the court.
In the month of June, 1918, Manuel Torres filed a verified complaint in the District Court of Ponce against Eduardo Vidal, claiming $10,000- as damages caused him by an automobile of the defendant on the road between Juana Diaz and Coamo. The case was tried and the court entered judgment on December 16, 1919, to the effect that the defendant pay to the plaintiff the sum of $500, with costs, expenses, disbursements and attorney fees, from which judgment' the plaintiff appealed to this court as to the part relating to the amount of the damages.
In the transcript of the record there is no statement of the case containing the evidence examined at the trial; but the appellant, taking as a basis in support of his appeal the findings of the trial court and the opinion oh which the judgment is based, prays that the judgment be reversed and substituted by a judgment for $3,000, this being, in his opinion, the reasonable amount.
In repeated decisions of this court and recently in the case of Guerra et al. v. Acha et al., 27 P. R. R. 631, the doctrine has been laid down that the findings of the lower court can not serve as a basis from which to deduce whether the. court erred in the judgment, but only the facts duly certified to in a statement of the case or bill of exceptions; albeit the opinion of the judge is useful for determining the grounds of the judgment, but should not be taken as a substitute for the certificate of the facts as required by law.
Following, therefore, the well settled jurisprudence, we must conclude that as the findings of the trial judge can not be taken as a basis for deciding whether or not he erred in fixing the amount' of • damages, the judgment of the District Court of Ponce of December 16, 1919, must be affirmed in so far as it has been appealed from.

Affirmed.

*392Justices Wolf, del Toro and Aldrey concurred.
Mr. Justice Hutchison concurred in the judgment.